Citation Nr: 1818369	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  16-54 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for laceration and rupture of the flexion tendon of the right middle finger, post-operative (major) (right long finger disability).

2.  Entitlement to a rating in excess of 10 percent for fracture of the right patella, meniscectomy, and arthritis of the right knee (right knee disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In his October 2016 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in November 2016, February 2017, and May 2017, he withdrew such request.  38 C.F.R. 
§ 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's right long finger disability results in ankylosis of the digit, but does not limit the motion of other digits or interfere with the overall function of the hand, nor would it be more beneficial to have it amputated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right long finger disability is have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5226 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While the Veteran alleged that the May 2015 VA examination should have been administered by an orthopedic specialist and included a review of his medical history, which will be discussed herein, neither he nor his representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).  Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

In the instant case, the Veteran is in receipt of a 10 percent rating for ankylosis of his right long finger pursuant to DC 5226.  The Board notes that this rating has been in effect since November 1981; however the period on appeal begins February 4, 2015, the date the Veteran's claim for increased compensation was received, plus the one year look back period.  38 CFR § 3.400(o)(2).  

DC 5226 provides a maximum 10 percent rating for ankylosis of the major or minor long finger, regardless of whether it is favorable or unfavorable.  Such rating is the only one contemplated by the DC; however, a Note to the DC provides consideration should be given to whether evaluation as amputation is warranted and whether an evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a.

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right long finger disability is not warranted.  

In this regard, the Veteran's service treatment records show that, in February 1963, he ruptured the flexor tendon of his right long finger, and it was surgically repaired.  In April 1966, he reinjured the same finger, and it was again surgically repaired.  Accordingly, the Veteran was granted service connection in a January 1982 rating decision, which assigned a 10 percent rating under DC 5226 based on his inability to flex the tip of his long finger closer than 2 centimeters away from his palm.

Following the receipt of the Veteran's application for an increased rating in February 2015, he was afforded a May 2015 VA examination to determine the current severity of his disability.  At such time, the Veteran reported that his loss of function in the finger had remained constant, yet he experienced greater stiffness and interference with other digits due to the fixed flexion of his long finger.  The examiner found ankylosis of both right long finger joints in full flexion.  Additionally, the examiner noted that extension was limited by 30 degrees or more, and there was a 1 inch or more gap between the long fingertip and the transverse crease of the palm.  Finally, with respect to the function of the hand, the examiner found less movement than normal, excess fatigability, and deformity in the right long finger only.  No functional loss in any other digit was reported.  The examiner did find that the right long finger deformity would physically interfere with other fingers; however, after accounting for the flexion deformity, the Veteran's tests for hand-grip showed normal muscle strength.  The examiner also noted that the functioning of the digit was not so diminished that he would be equally served by amputation and prosthesis.  

The Board notes that the May 2015 VA examination indicated a diagnosis, and subsequent clinical findings, all referable to the Veteran's left long finger.  In a June 2015 addendum, the examiner indicated this was a clerical mistake, and all the findings and diagnosis from the May 2015 VA examination were in regard to the Veteran's right long finger.

The Veteran's treatment records are relatively silent regarding his right long finger disability except for a February 2015 record indicating that an x-ray of the right hand was normal.

Consequently, the findings from the May 2015 VA examination are the only probative medical evidence of record regarding the current severity and manifestations of the Veteran's right long finger disability.  In this regard, the examiner did not conduct a review of the Veteran's record; however, all of the findings were based on a concurrent physical examination and showed consideration of the Veteran's lay statements.  Thus, the findings were based on the relevant evidence of record, and properly addressed the issue before the Board, i.e., the current severity and functional impact resulting from the Veteran's right long finger disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also VAOPGCPREC 20-95.  Furthermore, the Veteran has provided competent and credible statements regarding his symptoms and their functional impact, and the Board also finds such statements highly probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The evidence of record, specifically the May 2015 VA examination, shows ankylosis of the right long finger.  As such, a 10 percent rating has been assigned under DC 5226.  In this regard, while the Board has considered the Veteran's subjective complaints related to such disability in accordance with 

38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, supra, and Mitchell, supra; however, when the maximum rating for limitation of motion of a joint has already been assigned, which is the case here, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

Furthermore, the evidence does not show that a higher or separate rating is warranted under any other applicable DC.  Specifically, no other digit was found to have any limitation of motion, thus a higher or separate rating for impairment of any other digits is not warranted.  Furthermore, a higher or separate rating for limitation of the function of the hand is not warranted.  In this regard, although the examiner did find that the flexion deformity of the finger physically interfered with the other fingers of the hand and normal muscle strength testing, the other digits of the hand functioned normally and the Veteran was found to have a normal hand-grip after accounting for the deformity.  Accordingly, while some functional limitation occurs from the ankylosis of the right long finger, it is contemplated by the currently assigned disability rating.  Likewise, the evidence does not show that the Veteran found to be equally served by amputation of the right long finger, thus a rating under DC 5154 for amputation of the long finger is not warranted.  

Further, while the Veteran would warrant a 10 percent rating under DC 5229 for limitation of motion of the right long finger due to the limitation of extension and the gap between the tip of the finger and the transverse crease of the palm, such a change in DC would not benefit the Veteran as the maximum rating under DC 5229 is also 10 percent.  Additionally, an additional rating under such DC is not appropriate as the limitation of motion symptom is the same as contemplated by DC 5226 for ankylosis, which is a complete limitation of motion.  38 C.F.R. § 4.14; Esteban, supra.  Finally, while the Veteran has a laceration of the right middle finger, he is in receipt of a separate noncompensable rating for the resulting scar.

The Board notes that, in his June 2015 notice of disagreement, the Veteran alleged that the May 2015 VA examination should have been conducted by an orthopedic specialist, and that the examiner did not have sufficient information as he was unable to examine the Veteran's records.  With regard to the latter contention, as previously noted, while the examiner did not review the record, the Board finds that he considered all relevant facts through the examination and an interview of the Veteran.  Additionally, the Board finds the examiner, physician in internal medicine, was competent to conduct the examination.  In this regard, a VA examiner is presumed to be competent.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The Veteran has not provided clear evidence that the examiner, while not an orthopedic specialist, was not competent to rebut this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Specifically, there is no evidence that the examiner lacked education, training, or experience to offer medical diagnoses, statements, or opinions.  See 38 C.F.R. § 3.159(a)(1); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right long finger disability; however, the Board finds that his symptomatology has been stable during the period on appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Therefore, the Board finds that a rating in excess of 10 percent for the Veteran's right long finger disability is not warranted.  In reaching such determination, the Board has considered the benefit of the doubt doctrine, however as the preponderance of the evidence is against the Veteran's claim, such doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A rating in excess of 10 percent for a right long finger disability is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In connection with the Veteran's claim for an increased rating for his right knee disability, he was afforded a VA examination in May 2015 so as to determine the nature and severity of such disability.  

Subsequent to the May 2015 VA examination, the Court made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia, supra.  In this regard, it does not appear that all Correia-compliant testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary, at the aforementioned VA examination.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the May 2015 VA examination.

Furthermore, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Board observes that the Veteran endorsed flare-ups at his May 2015 VA examination.  In this regard, the examiner noted the Veteran reported experiencing flare-ups during the winter months, which last for a few hours, and cause more pain and stiffness in the knee.  The examiner, however, noted that he was unable to comment without resorting to speculation on whether the flare-up caused any additional functional loss, and correspondingly he could not describe the loss in terms of range-of-motion.  In both cases the examiner reasoned that such was impossible because the examination was not conducted after a flare-up.  The Board finds that such an explanation does not comply with the Court's requirements as noted in Sharp.  See id.  Moreover, in the June 2015 notice of disagreement. the Veteran further attested to flare-ups that made it so he could hardly walk.  Thus, on remand, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask him to describe the additional functional loss, if any, he suffered during flare-ups and then estimate his functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right knee disability. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's right knee disability. 

(B) The examiner should record the range of motion of the right knee observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examination containing range of motion findings pertinent to the Veteran's right knee disability conducted in May 2015. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why. 

(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use. In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his right knee disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups. 

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up. If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's right knee disability results in recurrent subluxation or lateral instability. 

(G) The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

(H) The examiner also should comment upon the functional impairment resulting from the Veteran's right knee disability. 

A rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


